Citation Nr: 1444418	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Esq.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from December 1982 to December 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This claim was denied in a December 2012 Board decision.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion to vacate the Board's decision and remanded the matter back to the Board for further development.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS).  


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's left shoulder disorder is causally or etiologically due to service. 

2.  Resolving all doubt in his favor, the Veteran's left knee disorder is causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for a left knee disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a left shoulder disorder and a left knee disorder.  He asserts he injured his left shoulder and left knee during service and continues to experience left shoulder and left knee pain.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

A.  Entitlement to Service Connection for a Left Shoulder Disorder

The Veteran contends that he injured his left shoulder during service and continues to experience left shoulder symptoms as a result of the in-service injury.

Facts

The Veteran's service records were reviewed.  The Veteran entered into service without any shoulder abnormalities.  See August 1982 enlistment examination.  In December 1985, the Veteran was seen at an aid station after striking the posterior aspect of his left upper arm when landing during a parachute jump.  He reported he heard a "pop" at that time and had an immediate onset of pain and edema.  An x-ray at the time was negative.  On examination of his left upper arm, there was no ecchymosis or appreciable edema.  He had point tenderness of the triceps muscle, where there was an apparent pinpoint area of abrasion, and there was decreased range of motion of the left shoulder, due to pain.  He was neurologically and vascularly intact.  Strength of his left hand was 4/5.  The assessment was a traumatic contusion of the left upper arm.  When seen later that day at a troop medical clinic, the Veteran's left triceps was tender to palpation and there was induration and edema.  He was given a sling to use for 48 hours and instructed to return to the clinic, as needed.  The Veteran's August 1986 separation examination was negative for any shoulder disorder.  

Post-service records were reviewed.  Private clinical records reflect that in November 2006, the Veteran sustained a work-related injury approximately two weeks prior, and developed pain and numbness down his left arm.  It was noted that he had a history of a left shoulder injury two years earlier, but had never missed work.  On examination, he had radicular symptoms in a C6 distribution and he had minor signs of left shoulder impingement.  The impression was low-grade shoulder impingement, but also possible C5-6 disc and some C6 radiculitis.  A December 2006 magnetic resonance image (MRI) showed no disc herniation or stenosis, but he was given an injection of analgesics in the subacromial space.  

The Veteran was seen in January 2007 for a follow-up of his neck and left shoulder injury.  In February 2007, a MRI revealed some fluid present, a Type II acromion, and some degenerative spurring and some impingement.  He had no rotator cuff tear and no labral tear.  In June 2007, an electromyography (EMG) did not show any severe nerve compression, but he still complained of significant radicular symptoms, primarily in a C5-6 distribution.  In July 2007, a brachial plexus MRI was suggested due to the Veteran's unusual symptoms, but in August 2007, it was noted that this study did not show any damage to the brachial plexus.  He continued to be seen in 2007 and 2008 for neck and left shoulder symptoms.  

A private medical consultation in October 2008 noted that the Veteran recently had a left shoulder injury at work, with the sudden onset of left shoulder pain and numbness of the hand.  It was noted that he had a history of a prior shoulder injury; however, it was also noted that his shoulder pain had largely resolved and this now appeared to be a new injury.  After an examination, the impression was left shoulder pain and rotator cuff tendonitis.  

Additional private treatment records of 2008 and 2009 reflect that in December 2008, it was noted that the Veteran had a left shoulder rotator cuff tear.  In November 2008, a MRI revealed a partial thickness and small full thickness tear of the supraspinatus tendon, in contrast to his prior MRI, which showed much less trauma in that area.  The impression was that the Veteran had a full thickness rotator cuff tear.  In December 2008, he had had a left shoulder arthroscopy with subacromial decompression and Mumford procedure.  

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran was seen on one occasion during service for a contusion of the left humerus and x-rays had been negative.  The Veteran reported that following the in-service injury, until his work-related injury, his shoulder would occasionally catch or "act up."  However, the examiner noted that the claims file did not reflect any evidence of treatment for left shoulder disability after service until 2006.  The Veteran reported having occasional pain that shot up from his left elbow, but did not report left shoulder weakness, stiffness, swelling, heat, instability or giving way, locking, fatigability or lack of endurance.  A left shoulder x-ray revealed thinning of the undersurface of the acromion, likely related to prior acromioplasty and subacromial decompression, with widening of the left acromioclavicular joint space, suggesting a grade 2 acromioclavicular joint separation.  The examiner opined that the Veteran had a left shoulder tendon tear, status post arthroscopy, that was not likely due to the single episode of shoulder pain in service 26 years ago.  The examiner explained that it was clearly documented that these were separate work-related injuries, with no evidence of treatment for a left shoulder condition from service discharge in 1986 until November 2006.  

The Veteran's private physician submitted a statement in November 2009.  The physician noted that the Veteran's service treatment records had been reviewed.  The physician noted that during service in 1985, the Veteran was diagnosed with "traumatic contusion of the left upper arm."  The physician stated that he was unsure exactly what was meant by this, but certainly, it was possible that the Veteran had some initial injury at that time that persisted and deteriorated over time, leading to some of the damage found at the surgery of December of 2008.

In August 2014, the Veteran submitted an additional medical opinion from a private physician.  The physician noted that the Veteran's records had been reviewed.  The physician stated that the Veteran's original injury occurred during service, while on a training jump in December 1985.  The physician stated that the Veteran indicated that post service he continued with left shoulder difficulty, pain and weakness doing overhead exercises, pushing and pulling exercises, and difficulty with pull-ups.  The physician noted the post-service injury to the Veteran's shoulder in 2006; however, the physician stated that this injury was not related to the service injury.  The physician also noted the Veteran's work-related injury in 2008.  The physician stated that at first glance, the 2008 injury appears to be a new injury, but the pattern of injury described on the MRI and during surgical repair was more consistent with an old injury that had been exacerbated by the current injury.  The physician noted that the MRI in December 2008 and subsequent surgery in December 2008, both revealed a supraspinatus muscle tear and a torn labrum, as well as impingement of the acromioclavicular (AC) joint.  The physician stated that the importance of these very specific injuries is that they are consistent with the jarring and the pop that the Veteran felt during service, as well as the difficulty with pull-ups, the pain with overhead exercises and with pushing and pulling that the Veteran noted over the years since his initial injury.  The physician opined that it was likely that the Veteran suffered an initial tear at the time of his jump injury during service.  The physician stated that the Veteran did have a contusion of the upper arm that was diagnosed at the time of his injury during service, and explained that this diagnosis made sense with the swelling and ecchymosis of the arm noted by the medical provider at that time.  However, the physician concluded that based on the Veteran's post-injury symptoms, his imaging, surgical findings and long-range symptoms, there was most likely a missed injury to the labrum and/or rotator cuff during service.  The physician noted that this specific muscular injury perfectly describes the discomfort, pain and weakness the Veteran described.  The physician explained that over time, these were degenerative injuries, and the final injury at the time of his work accident merely "completed" the injury to a point where surgical intervention was necessary.  Continuing, the physician opined that it is more likely than not that the Veteran's injury to his shoulder at the time of his jump is directly related to his injury in 2008.  In summary, the physician stated based on symptoms the Veteran had throughout the years, it is highly likely that the Veteran's current left shoulder disorder was an old in-service injury, which was exacerbated with the re-injury at work. 

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of left shoulder tendon tear, status post arthroscopy.  See September 2009 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

Service records indicate the Veteran suffered a left shoulder injury during service.  See December 1985 treatment note.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

The Board acknowledges the September 2009 VA examiner's negative nexus opinion concerning the etiology of the Veteran's left shoulder disorder; however, a private physician in August 2014 opined that the Veteran's current left shoulder disorder was more likely than not due to the injury received during service.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left shoulder disorder is etiologically related to his military service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.

B.  Entitlement to Service Connection for a Left Knee Disorder

The Veteran contends that he injured his left knee during service and continues to experience left knee symptoms as a result of that in-service injury.

Facts

The Veteran's service records were reviewed.  The Veteran entered into service without any knee abnormalities.  See August 1982 enlistment examination.  In August 1983, the Veteran sought treatment for left knee pain of one-day duration; he reported having injured his knee in a "jump injury."  On examination, there was crepitus, but no swelling, visual deformity or discoloration.  McMurray's sign and Drawer's test were negative.  The assessment was chondromalacia.  He was given aspirin for pain and was instructed not to run for two days.  It was noted that thereafter, for 3 days he could run at his own pace for up to two miles.  The Veteran returned for a follow-up in August 1983, and reported that he continued to have left knee pain since his left knee injury.  On examination, he had full range of motion of the left knee.  McMurray's sign and Drawer's test were negative for instability.  There was no swelling or effusion, but he had crepitus on flexion of the left knee.  The impression was chondromalacia of the left knee.  He was given a profile limiting his duties for two weeks and prescribed Motrin.  The Veteran's August 1986 separation examination was negative for any knee disorder.  

Post-service records were reviewed.  An August 2009 clinical record notes that the Veteran had a service related injury in 1983, and that he had been treated at that time, but always had some residual discomfort.  The note also stated that the prior week, the Veteran twisted the left knee while mowing a lawn and his existing knee symptoms became much worse.  On examination, he had a positive McMurray's sign and a palpable Baker's cyst, but no medial, lateral, anterior, or posterior instability.  A MRI revealed a tear of the body and the posterior horn of the medial meniscus and a tear of the body and posterior horn of the lateral meniscus.  He had a moderate level of synovitis.  The impression was that he had an old injury with an acute flare-up, and that it was symptomatic.   

The Veteran underwent a left knee arthroscopy later in August 2009 with extensive synovectomy, including chondroplasty of the medial femoral condyle and the medial and lateral facets of the patella.  At that time, he also underwent partial medial and lateral meniscectomies.  The postoperative diagnosis was a left knee medial meniscus tear, early degenerative joint disease, and a lateral meniscus tear.  

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran was seen twice during service for pain from a single injury to the knee, but there was no evidence of treatment for a left knee disorder from service discharge in 1986 until August 2009.  The examiner noted the Veteran had twisted his left knee in August 2009 while cutting grass, and still complained of daily left knee pain.  A left knee x-ray revealed small joint effusion, minimal osteophytes at the patellofemoral joint, nonspecific soft tissue thickening overlying the patella and patellar tendon, and minimal narrowing of the tibiofemoral joint.  The Veteran with diagnosed with a left knee meniscal tear.  The examiner opined that the Veteran's current left knee disorder was not likely due to the singular episode of knee pain during service 26 years ago.  The examiner explained that it was clearly documented in the records that the current condition was due to an injury doing yard work, and there was a lack of treatment or evidence of disability from 1983 until 2009 for any left knee condition.  

The Veteran's private physician submitted a statement in November 2009.  The physician noted that the Veteran's service treatment records had been reviewed.  Based on the findings at the time of the injury during service in August of 1983 and on the findings at the time of the Veteran's surgery in August of 2009, the physician opined that the injury that the Veteran suffered in 1983 was related to the current troubles the Veteran has in his left knee.  The physician noted that specifically, the finding of chondromalacia in 1983 matched with the injuries to the patellar cartilage and the cartilage on the femoral condyles in the Veteran's knee found in 2009.

In August 2014, the Veteran submitted an additional medical opinion from a private physician.  The physician noted that the Veteran's records had been reviewed.  The Veteran's left knee injury during service in August 1983 and the post-service injury to his left knee while doing yard work was noted.  However, the physician stated that the yard work injury was not a new injury, but more likely an acute worsening of his previous injury suffered while in service.  The physician explained that the finding of a ruptured Baker's cyst at the time of the MRI, completed within 24 hours of his injury post service, was important, as the only way for a Baker's cyst to occur was from a previous injury.  The physician stated there was no way the Veteran could have injured his knee doing yard work and developed a Baker's cyst that then ruptured at the same time.  The physician explained that the cyst would have had to be present already, which would have required a previous injury (the jump injury during service).  

The August 2014 physician stated that the Veteran's current left knee disorder was an exacerbation of the injury he suffered while in service.  The physician noted that the injury was never diagnosed while in the military, but the presence of a Baker's cyst, without the knowledge of any other injury, identified the jump injury during service as the cause.  The physician explained that the Veteran suffered from chondromalacia patella during service, but this was only part of the full diagnosis.  The physician stated that there was no other way to explain the injury pattern, specifically the Baker's cyst, without having an injury to the cartilage/meniscus at the time of the jump injury during service.  

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of left knee meniscal tear.  See September 2009 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

Service records indicate the Veteran suffered a left knee injury during service.  See August 1983 treatment note.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

The Board acknowledges the September 2009 VA examiner's negative nexus opinion concerning the etiology of the Veteran's left knee disorder; however, private physicians in November 2009 and August 2014 opined that the Veteran's current left knee disorder was more likely than not due to the injury received during service.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left knee disorder is etiologically related to his military service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for a left shoulder disorder is granted.

Entitlement to service connection for a left knee disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


